Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 29 have been canceled.  Claims 20-28 and 30-40 are pending.

Election/Restrictions
Applicant's election with traverse of Group XII [no drawing (coating)]; claims 20, 29, 39 and 40 in the reply filed on 15 September 2021 is acknowledged.  The traversal is on the ground(s) that there was no analysis of claim 1 and there was no identified prior art.  This is not found persuasive because there was cited prior art, a search report and a written opinion available to applicant which clearly indicated that the independent claim 1 would not be novel, not include an inventive step and not be patentable over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-28 and 30-38 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 39 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ohashi et al. (US 5460135) (Ohashi).
Ohashi discloses a tank 12, for receiving a liquid (fuel 18) in a motor vehicle, comprising: an outer wall 12 that forms an internal space to receive the liquid: at least one volume element (air bag 36) situated in the internal space to receive gas, a gas-guiding line 89 between the volume element and surroundings of the tank  to change a volume of the volume element; and at least one stabilizing assembly (rubber coating on inside of fiber cloth, see column 3, lines 55-60) to minimize stresses at one or more kinks of the volume element when evacuating the volume element.
	Re claims 29 and 39, the coating is rubber and rubber is an elastic material.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Nishimura (US 5093166).
.

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. 
To be clear (because applicant is reading something into the Office action mailed 29 September 2021 that was never stated and never intended), the volume element is air bag 36 of Ohashi.  The air bag 36 may have two layers comprising a coating of rubber applied to a synthetic fiber cloth as is clearly stated in column 3, lines 55-59 of Ohashi.  
The Office has no understanding of why applicant believes (1) that the volume element is interpreted by the Office as the fiber cloth of air bag 36 alone and by itself and (2) that the stabilizing assembly of a coating applied to an inner side of the volume element is interpreted by the Office as a separate and distinct element from the volume element.  These are wrong and preposterous assumptions by applicant.
The Office reads claim limitations in the light provided by applicant’s specification.  It is clear from the parts of the specification (claims, abstract, written specification and any drawings) that the stabilizing assembly is an integral part of the volume element.  In particular, claim 20 defines the stabilizing assembly as comprising a coating which may be applied to an inside of the volume element.  We note that there is an absence of a drawing of a cross section of a lamination of a first layer and a coating as a second layer.  Yet, the invention is understood as best such invention could be understood 
The Office doesn’t agree with the statement by applicant that the cloth alone is air porous and not operational because (1) there is no corresponding portion of Ohashi that mentions such and (2) the volume element (air bag 36) is looked at as a whole and not as separate parts of the whole.
Applicant is correct in the assumption that the Office is asserting that a rubber coating on the inside of fiber cloth of Ohashi provides the stabilizing assembly which reduces stress at kinks of the volume element.  See page 7, third paragraph to page 8, first paragraph of remarks submitted 29 December 2021.  Stress includes all types of stress, tension stress, compression stress, shear stress, bending stress, etc.  In the case of a kink or bend, bending stress and shear stress would be particularly significant.  Under conditions wherein the fiber cloth is relaxed and the coating is applied (typically sprayed or dipped) to the cloth in the relaxed condition and the coating dries or cures in the relaxed condition, the coating adds strength in all instances.  For rubber, which is elastic, the shear strength and bending strength are increased.  The increase in strength is a reduction in stress.  The Office is forced to conclude that stress is reduced by the addition of a coating rather than concluding that stress stays the same or increases by the addition of a coating.  The Office can’t fathom what applicant is thinking in the suggestion that a coating is added without reducing stress.
In response to applicant's argument that Nishimura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the field of endeavor (fuel handling) is the same and the particular problem solved (material compatibility with fuel and minimizing stress) is the same.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733